Citation Nr: 0836902	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-34 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S.C., T.T.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1957 to February 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran was afforded an August 2008 Travel Board 
hearing before the undersigned Veterans Law Judge. A copy of 
the transcript of that hearing is associated with the record. 


FINDING OF FACT

A low back disability was neither aggravated nor incurred 
during active service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back disability are not met. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in June 2007. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Of note, 38 C.F.R. § 3.159 has been revised in part 
recently. These revisions are effective as of May 30, 2008.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. However, the veteran was nonetheless so advised at the 
inception of his claim. Lastly, the June 2007 letter provided 
notice of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded a VA 
examination in connection with his claim. The veteran and his 
representative have not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Analysis

The veteran asserts that his low back disability is related 
to injuries incurred from a May 1958 car accident during 
active service. The medical evidence does not show that the 
veteran's back disability is related to any incident of 
active service, including a May 1958 car accident, and the 
claim for service connection for a low back disability will 
be denied.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service medical records, dated May 1958, reflect hospital 
treatment for injuries incurred from a car accident. However, 
none of the treatment records reflects complaints or injuries 
concerning the low back. The only references to back pain in 
the service medical records are October 26 and 27, 1959 notes 
reflecting that the veteran complained of upper right back 
pain. The veteran's separation examination report, dated 
February 1961, shows that his back was clinically examined 
and found to be normal.   

During the August 2008 Travel Board hearing, the veteran 
asserted that his current back disability began after a car 
accident while on active service. The veteran reports that he 
did not have back problems prior to the accident. He stated 
that after the car accident in May 1958 he was hospitalized 
for his injuries, and alleges that immediately following the 
accident, he began experiencing back pain. The veteran 
reportedly received private medical treatment for his back in 
1962. However, upon questioning by the undersigned with a 
view towards substantiation of the claim, the veteran stated 
that the physician treating him at that time is now deceased, 
and the private medical records cannot be presently located. 
See Stuckey v. West, 13 Vet. App. 163 (1999); Constantino v. 
West, 12 Vet. App. 517 (1999) ((Relative to the regulatory 
duty of hearing officers under 38 C.F.R. § 3.103(c)(2), to 
suggest the submission of evidence that the claimant may have 
overlooked and which would be supportive of the claim.))    

VA treatment records reflect that the veteran has sought 
treatment for back pain, including epidural injections for 
pain relief. 

The veteran underwent a July 2007 VA examination. At the 
examination, the veteran reiterated experiencing back pain 
after a car accident during active service. He also notes 
that the pain has intensified during the past several years. 
Upon X-ray, the veteran was noted to have degenerative disc 
disease at L1-2 and disc bulge at L4-5. The examiner 
diagnosed degenerative changes in the lumbar spine, most 
prominent at L4-5 and L5-S1. However, the examiner stated 
that he could not relate this disability to any incident 
during active service, including the May 1958 car accident. 
He noted that there were two references of upper back pain in 
1959 service medical records, but it was unclear if these 
complaints related to the car accident. 

Significantly, the examiner noted that the 1959 service 
medical records concern upper back pain, as opposed to the 
current low back pain, and there are no medical records 
documenting any back condition until many years following 
active service. For those reasons, the examiner could not 
provide an opinion without speculation, which may not form 
the basis for a grant of service connection. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has been 
observed that  statements from doctors which are inconclusive 
as to the origin of a disease can not be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the June 2007 letter 
from the RO to him, but he has failed to do so. A claimant 
has a responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service. 

While the veteran is clearly of the opinion that his low back 
disability is related to service, as a layperson, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Competent medical evidence is required. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). Since there 
is no competent medical evidence indicating that the 
veteran's low back disability is related to any incident of 
his active service, to include the May 1958 car accident, the 
claim must be denied. 


ORDER

Service connection for a low back disability is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


